Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 1 of 19 PageID #: 532



                                       UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF TEXAS
                                            MARSHALL DIVISION

  TRAXCELL TECHNOLOGIES, LLC,                            Civil Action No. 2:18-cv-412

                          Plaintiff,

             v.

  NOKIA SOLUTIONS AND NETWORKS
  US LLC; NOKIA SOLUTIONS AND
  NETWORKS OY; NOKIA                JURY TRIAL DEMANDED
  CORPORATION; NOKIA
  TECHNOLOGIES OY; ALCATEL-
  LUCENT USA, INC.; HMD GLOBAL; AND
  HMD GLOBAL OY,

                          Defendants.


                     ALCATEL-LUCENT USA, INC.’S ANSWER TO
           PLAINTIFF'S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           Alcatel-Lucent USA, Inc. (“ALU”) was merged into the entity Nokia of America

 Corporation. Nokia of America Corporation responds to this complaint on behalf of ALU, and

 by its undersigned attorneys, hereby submits its answer, affirmative defenses, and counterclaims

 to the Original Complaint and demand for jury trial seeking relief from patent infringement of

 Traxcell Technologies, LLC (“Traxcell” or “Plaintiff”).

                                            I.   THE PARTIES

           1.        ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

           2.        ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

           3.        ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.



 02091-00002/10613274.1                              1
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 2 of 19 PageID #: 533



           4.        On information and belief, ALU admits that Nokia Corporation is a corporation

 organized and existing under the laws of Finland. On information and belief, ALU denies the

 remaining allegations.

           5.        On information and belief, ALU admits that Nokia Technologies Oy is a

 corporation organized and existing under the laws of Finland with its principal place of business

 in Espoo, Finland and that Nokia Technologies Oy is a wholly-owned subsidiary of Nokia

 Corporation. On information and belief, ALU denies the remaining allegations.

           6.        ALU merged into the entity now known as Nokia of America Corporation. The

 allegations are otherwise denied.

           7.        ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

           8.        ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

                                  II.    JURISDICTION AND VENUE

           9.        Paragraph 9 contains a legal conclusion to which no response is required. To

 the extent that a response is required, ALU denies that it has committed and/or induced and/or

 contributed to acts of patent infringement in this district.

           10.       ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

           11.       ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

           12.       ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.




 02091-00002/10613274.1                              2
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 3 of 19 PageID #: 534



           13.       ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

           14.       On information and belief, ALU denies the allegations.

           15.       On information and belief, ALU denies the allegations.

           16.       On information and belief, ALU denies the allegations.

           17.       On information and belief, ALU denies the allegations.

           18.       Paragraph 18 contains a legal conclusion to which no response is required. ALU

 merged into the entity now known as Nokia of America Corporation. ALU denies that it has

 committed and/or induced and/or contributed to acts of patent infringement in this district. The

 allegations are otherwise denied.

           19.       ALU merged into the entity now known as Nokia of America Corporation. The

 allegations are otherwise denied. Plaintiff purports to assert venue. ALU denies that this is the

 most convenient venue.

           20.       ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

           21.       ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

           22.       ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

           23.       ALU is without knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

                      III.   INFRINGEMENT ('388 Patent (Attached as exhibit A))

           24.       ALU admits that U.S. Patent No. 9,549,388 (“the ’388 patent”) is titled on its face

 “Mobile wireless device providing off-line and on-line geographic navigation information” and


 02091-00002/10613274.1                               3
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 4 of 19 PageID #: 535



 states on its face that it was issued January 17, 2017. ALU is without knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations and therefore deny them.

           25.       ALU admits that the ‘388 patent abstract states “A mobile device, wireless

 network and their method of operation provide both on-line (connected) navigation operation, as

 well as off-line navigation from a local database within the mobile device. Routing according to

 the navigation system can be controlled by traffic congestion measurements made by the

 wireless network that allow the navigation system to select the optimum route based on expected

 trip duration.”


           26.       ALU denies the allegations as they relate to ALU.


           27.       ALU denies the allegations as they relate to ALU.

           28.       ALU denies the allegations as they relate to ALU.

           29.       ALU denies the allegations as they relate to ALU.

                      IV.   INFRINGEMENT ('353 Patent (Attached as exhibit B))

           30.       ALU admits that U.S. Patent No. 9,888,353 (“the ’353 patent”) is titled on its face

 “Mobile wireless communications system and method with hierarchical location determination”

 and states on its face that it was issued February 6, 2018. ALU is without knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations and therefore

 denies them.

           31.       ALU admits that the '353 Patent's Abstract states, "A mobile wireless network and

 a method of operation provide a hierarchical selection from among various location methods in

 populating a user location database. A digital signature technique is used to determine a location

 of a mobile wireless communications device. The location is compared with received signal-

 strength indication (RSSI) measurements to determine if the location provided by the digital


 02091-00002/10613274.1                               4
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 5 of 19 PageID #: 536



 signature technique is reasonable, and if so, the digital signal measurement location result is

 stored in the database. Otherwise, the user location database controller computes the location in

 conformity with the RSSI measurements. Triangulation measurements in combination with the

 RSSI measurements may be used to compute a prospective location that is used if the digital

 signature-determined location is unreasonable and also tested for validity by comparison to the

 RSSI measurements. The prospective location can also be tested for reasonableness by

 comparing the RSSI measurements.”


           32.       ALU denies the allegations as they relate to ALU.

           33.       ALU denies the allegations as they relate to ALU.

           34.       ALU denies the allegations as they relate to ALU.

                      V.    INFRINGEMENT ('196 Patent (Attached as exhibit C))

           35.       ALU admits that U.S. Patent No. 9,918,196 (“the ’196 patent”) is titled on its face

 “Internet queried directional navigation system with mobile and fixed originating location

 determination”. ALU is without knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations and therefore denies them.

           36.       ALU admits that the ‘196 Patent Abstract states: “A mobile wireless network and

 a method of operation provide directional assistance in response to an Internet query. The

 directional assistance is provided from a location of the querying device to a destination that may

 be selectively prompted based on whether the destination is a nearby business, a type of

 business, a street address, or another mobile device or fixed telephone location. The location of

 the querying device is also selectively determined depending on whether the querying device is a

 wireless device such as a mobile telephone, or whether the device has a presumed fixed location,

 such as an ordinary telephone connected to a public-switched telephone network (PSTN).”



 02091-00002/10613274.1                               5
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 6 of 19 PageID #: 537



           37.       ALU denies the allegations as they relate to ALU.

           38.       ALU denies the allegations as they relate to ALU.

           39.       ALU denies the allegations as they relate to ALU.

           40.       ALU denies the allegations as they relate to ALU.

           41.       ALU denies the allegations as they relate to ALU.

                             VI.     ANSWER TO PRAYER FOR RELIEF

 ALU denies that Plaintiff is entitled to any relief requested in the Complaint or any other relief

 whatsoever. To the extent that the Prayer for Relief section of the Complaint is deemed to allege

 any facts, ALU denies each and every allegation.




 02091-00002/10613274.1                              6
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 7 of 19 PageID #: 538



                                                   DEFENSES

           Subject to the responses above, ALU alleges and asserts the following defenses in

 response to the allegations, undertaking the burden of proof only as to those defenses deemed

 affirmative defenses by law and without reducing or removing Plaintiff’s burden of proof on its

 affirmative claims against ALU, regardless of how such defenses are denominated herein.

 In addition to the affirmative defenses described below, subject to their responses above, ALU

 specifically reserves all rights to allege additional affirmative defenses that become known

 through the course of discovery.

           1. ALU does not infringe and has not infringed any valid and enforceable claim of the

 patents-in-suit, either literally or under the doctrine of equivalents.

           2. The claims of the patents-in-suit are invalid for failure to satisfy one or more of the

 requirements of 35 U.S.C. §§ 1 et seq., including but not limited to 35 U.S.C. §§ 101, 102, 103

 and 112.

           3. Plaintiff is estopped, based on statements, representations, and admissions made during

 prosecution of the applications that led to the Asserted Patents from asserting any interpretation

 of the claims of those patents that would be broad enough to cover any accused products or

 methods alleged to infringe those patents, either literally or under the doctrine of equivalents.

           4. Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches and/or

 waiver.

           5. Plaintiff is not entitled to injunctive relief under any theory, including without

 limitation, because any alleged injury to Plaintiff is not immediate or irreparable, Plaintiff has an

 adequate remedy at law, and/or public policy concerns weigh against any injunctive relief.




 02091-00002/10613274.1                              7
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 8 of 19 PageID #: 539



           6. Any claim by Plaintiff for damages is limited by 35 U.S.C. §§ 286 or 287. Plaintiff is

 barred by 35 U.S.C. § 288 from recovering costs associated with this action.

           7. Plaintiff is not entitled to treble damages under 35 U.S.C. § 284 because Plaintiff has

 failed to meet, and cannot meet as a matter of law, the requirements for willful infringement.

           8. To the extent certain products accused of infringing the Asserted Patents are used

 by and/or manufactured for the United States Government, Plaintiff’s claims against ALU with

 respect to such products may not be pursued in this Court and are subject to other limitations

 pursuant to 28 U.S.C. § 1498. ALU reserves the right to amend its Answer to add additional

 Affirmative Defenses under Rule 8(c) of the Federal Rules of Civil Procedure, the Patent Laws

 of the United States, and any other defenses, at law and equity (including but not limited to

 instances of inequitable conduct, unclean hands, patent misuse, and/or implied license) as they

 become known throughout the course of discovery in this case. Assertion of a defense is not a

 concession that ALU has the burden of proving the matter asserted.




 02091-00002/10613274.1                             8
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 9 of 19 PageID #: 540



                                         COUNTERCLAIMS

           Alcatel-Lucent USA, Inc. (“ALU”) was merged into the entity Nokia of America

 Corporation (“Nokia of America”). Nokia of America files these counterclaims on behalf of

 ALU, and through its undersigned attorneys. ALU alleges, with knowledge with respect to its

 own acts and on information and belief as to other matters, as follows:

                                               PARTIES

           1. ALU was merged into the entity Nokia of America, which is a is a limited liability

 company organized and existing under the laws of Delaware, with places of business at 6000

 Connection Drive, MD E4- 400, Irving, TX 75039 and 601 Data Dr., Plano, TX 75075. Nokia of

 America sells and offers to sell products and services in Texas and this judicial district.

           2. Traxcell Technologies, LLC (“Traxcell”) alleges that it is a Texas Limited Liability

 Company, with its principal place of business located 1405 Municipal Ave., Suite 2305, Plano,

 TX 75074.

                                           BACKGROUND

           3. Traxcell alleges that it owns U.S. Patent No. 9,549,388 (“the ‘388 patent”) by

 assignment.

           4. Traxcell alleges that it owns U.S. Patent No. 9,888,353 (“the ‘353 patent”) by

 assignment.

           5. Traxcell alleges that it owns U.S. Patent No. 9,918,196 (“the ‘196 patent”) by

 assignment.

                                           JURISDICTION

           6. ALU brings these counterclaims under, inter alia, the patent laws of the United States,

 35 U.S.C. § 1 et seq.; and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.




 02091-00002/10613274.1                             9
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 10 of 19 PageID #: 541



  Accordingly, this Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 (federal

  question), 1338(a) (patents), and 2201 and 2202 (declaratory judgment).

            7. Traxcell is subject to the personal jurisdiction of this Court for at least the reason that,

  in filing its Complaint, Traxcell has submitted to the personal jurisdiction of this Court.

            8. To the extent that venue is proper for Traxcell’s claims, venue is also proper for these

  counterclaims under 28 U.S.C. §§ 1391(b) and 1391(c). Traxcell has consented to venue in this

  District by bringing this action.

                                                   COUNT I

                           Declaration of Noninfringement of U.S. Patent No. 9,549,388

            9. ALU restates and incorporates by reference each of the allegations set forth above.

            10. Traxcell alleges infringement of the ‘388 patent against ALU.

            11. No asserted claim of the ’388 patent has been or is infringed, either directly,

  contributorily, or by inducement, literally or under the doctrine of equivalents, by ALU or the

  purchasers of ALU’s products and services through the manufacture, use, importation, sale,

  and/or offer for sale of ALU’s products and services.

            12. For example, Traxcell purports to charge ALU with infringement of Claims 1-30 of

  the ‘388 patent, but identifies claim 1 as “exemplary.”

            13. Claims 1-30 of the ’388 patent have not been infringed, and are not infringed, either

  directly, contributorily, or by inducement, literally or under the doctrine of equivalents, by ALU

  or the purchasers of ALU’s products and services through the manufacture, use, importation,

  sale, and/or offer for sale of ALU’s products and services, at least because, by way of non-

  limiting example, ALU’s products and services do not satisfy the following claim limitations of

  Traxcell’s “exemplary” claim: “a first processor within the wireless mobile communications




  02091-00002/10613274.1                               10
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 11 of 19 PageID #: 542



  device coupled to the at least one first radio-frequency transceiver programmed to receive a

  location of the wireless mobile communications device from the wireless communications

  network and generate an indication of a location of the wireless mobile communications device

  with respect to geographic features according to mapping information stored within the wireless

  mobile communications device, and wherein the processor displays to the user navigation

  information according to the location of the wireless mobile communications device with respect

  to the geographic features and a destination specified by the user at the wireless mobile

  communications device”; “a second processor coupled to the at least one second radio-frequency

  transceiver programmed to determine the location of the wireless mobile communications

  device, wherein the second processor selectively determines the location of the wireless mobile

  communications device dependent on the setting of preference flags, wherein the second

  processor determines the location of the wireless mobile communications device if the

  preference flags are set to a state that permits tracking of the user of the wireless mobile

  communications device and communicates the location of the wireless mobile communications

  device to the first processor via the second radio-frequency transmitter, and wherein the second

  processor does not determine and communicate the location of the wireless mobile

  communications device if the preference flags are set to a state that prohibits tracking of the

  wireless mobile communications device.”

            15. Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., ALU requests

  the declaration of the Court that ALU does not infringe and has not infringed any claim of the

  ’388 patent.

                                                  COUNT II

                           Declaration of Noninfringement of U.S. Patent No. 9,888,353




  02091-00002/10613274.1                               11
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 12 of 19 PageID #: 543



            16. ALU restates and incorporates by reference each of the allegations set forth above.

            17. Traxcell alleges infringement of the ‘353 patent against ALU.

            18. No asserted claim of the ’353 patent has been or is infringed, either directly,

  contributorily, or by inducement, literally or under the doctrine of equivalents, by ALU or the

  purchasers of ALU’s products and services through the manufacture, use, importation, sale,

  and/or offer for sale of ALU’s products and services.

            19. For example, Traxcell purports to charge ALU with infringement of Claims 1-19 of

  the ‘353 patent, but identifies claim 1 as “exemplary.”

            20. Claims 1-19 of the ’388 patent have not been infringed, and are not infringed, either

  directly, contributorily, or by inducement, literally or under the doctrine of equivalents, by ALU

  or the purchasers of ALU’s products and services through the manufacture, use, importation,

  sale, and/or offer for sale of ALU’s products and services, at least because, by way of non-

  limiting example, ALU’s products and services do not satisfy the following claim limitations of

  Traxcell’s “exemplary” claim: “a user location database controller coupled to the multiple radio-

  frequency transceivers, wherein the user location database controller determines a location of a

  first one of the mobile wireless communications devices by comparing a result of a digital

  signature location with received signal strength indication measurements to determine whether or

  not the result of the digital signature location is reasonable, wherein the user location database

  controller, responsive to determining that the result of the digital signature location is reasonable,

  stores the result as the location of the first mobile wireless communications device in a user

  location database, wherein the user location database controller, responsive to determining that

  the result of the digital signature location is not reasonable, computes the location of the first

  mobile wireless communications device in conformity with the received signal strength




  02091-00002/10613274.1                             12
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 13 of 19 PageID #: 544



  indication measurements, wherein the user location database controller compares the result of the

  digital signature location with the received signal strength indication measurements by

  determining a test zone from signal strength indications of a plurality of towers corresponding to

  the multiple antennas that are in radio-frequency communication with the first mobile wireless

  communication device and comparing the result of the digital signature location with the test

  zone, so that the user location database controller determines that the result of the digital

  signature location is reasonable if the digital signature location is within the test zone.”

            21. Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., ALU requests

  the declaration of the Court that ALU does not infringe and has not infringed any claim of the

  ’388 patent.

                                                  COUNT III

                           Declaration of Noninfringement of U.S. Patent No. 9,918,196

            22. ALU restates and incorporates by reference each of the allegations set forth above.

            23. Traxcell alleges infringement of the ‘196 patent against ALU.

            24. No asserted claim of the ‘196 patent has been or is infringed, either directly,

  contributorily, or by inducement, literally or under the doctrine of equivalents, by ALU or the

  purchasers of ALU’s products and services through the manufacture, use, importation, sale,

  and/or offer for sale of ALU’s products and services.

            25. For example, Traxcell purports to charge ALU with infringement of Claims 1-30 of

  the ‘196 patent, but identifies claim 1 as “exemplary.”

            26. Claims 1-30 of the ’196 patent have not been infringed, and are not infringed, either

  directly, contributorily, or by inducement, literally or under the doctrine of equivalents, by ALU

  or the purchasers of ALU’s products and services through the manufacture, use, importation,




  02091-00002/10613274.1                               13
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 14 of 19 PageID #: 545



  sale, and/or offer for sale of ALU’s products and services, at least because, by way of non-

  limiting example, ALU’s products and services do not satisfy the following claim limitations of

  Traxcell’s “exemplary” claim: “receiving, by a directional assistance service, an Internet query

  initiated at the communications device and directed via the Internet to initiate a request for

  navigational assistance to a destination”; “responsive to receiving the Internet query, determining

  whether or not the communications device is a mobile wireless communications device”;

  “responsive to determining that the communications device is the mobile wireless

  communications device, the directional assistance service determining and using a present

  location of the mobile wireless communications device as a location of the communications

  device”; “responsive to determining that the communications device is not the mobile wireless

  communications device, obtaining a fixed location associated with the communications device to

  determine the location of the communications device”; “the directional assistance service

  providing navigation information to the communications device in response to the Internet query,

  wherein the navigation provides directions for proceeding from the location of the

  communications device to a location of the destination”.

            27. Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., ALU requests

  the declaration of the Court that ALU does not infringe and has not infringed any claim of the

  ‘196 patent.

                                                COUNT IV

                           Declaration of Invalidity of US Patent No. 9,549,388

            28. The asserted claims of the ’388 patent fail to meet the conditions of patentability

  and/or otherwise comply with one or more provisions of 35 U.S.C. §§ 101 et seq., including 35




  02091-00002/10613274.1                             14
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 15 of 19 PageID #: 546



  U.S.C. §§ 101, 102, 103, and/or 112. Each asserted claim of the ’388 patent is anticipated and/or

  rendered obvious in view of at least one or more of the references: US6314365B1;

  US6317605B1; US6317684B1; US6334047B1; US6336073B1; US20020002504A1;

  US6341255B1; US6362783B1; US20020052786A1; US6401035B2; US20020091568A1;

  US6421607B1; US20020111154A1; US6442394B1. Each of the foregoing references is prior

  art to the ’388 patent. The foregoing prior art is exemplary only and should not be construed as

  limiting in any way the defenses that ALU will present in this case.

            29. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

  Nokia requests the declaration of the Court that one or more claims of the ’388 patent is invalid.

                                                COUNT V

                           Declaration of Invalidity of US Patent No. 9,888,353

            30. The asserted claims of the ’353 patent fail to meet the conditions of patentability

  and/or otherwise comply with one or more provisions of 35 U.S.C. §§ 101 et seq., including 35

  U.S.C. §§ 101, 102, 103, and/or 112. Each asserted claim of the ’353 patent is anticipated and/or

  rendered obvious in view of at least one or more of the references: US5873040A; US5875398A;

  WO1999012228A2; US5884163A; US5890068A; US5911773A; US5920607A; US5930515A;

  US5930717A; US5933776A; US5933100A; US5959577A; US5987329A; US6014090A;

  US6026304A; WO2000010296A2. Each of the foregoing references is prior art to the ’353

  patent. The foregoing prior art is exemplary only and should not be construed as limiting in any

  way the defenses that ALU will present in this case.

            31. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

  Nokia requests the declaration of the Court that one or more claims of the ’353 patent is invalid.

                                                COUNT VI




  02091-00002/10613274.1                             15
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 16 of 19 PageID #: 547



                           Declaration of Invalidity of US Patent No. 9,918,196

            30. The asserted claims of the ’196 patent fail to meet the conditions of patentability

  and/or otherwise comply with one or more provisions of 35 U.S.C. §§ 101 et seq., including 35

  U.S.C. §§ 101, 102, 103, and/or 112. Each asserted claim of the ’196 patent is anticipated and/or

  rendered obvious in view of at least one or more of the references: US6282491B1;

  US6285688B1; US6246861B1; US6249680B1; US6249252B1; WO2001046710A2;

  US6266514B1; US6269246B1; US6278941B1; EP1126376A1; US6282491B1. Each of the

  foregoing references is prior art to the ’196 patent. The foregoing prior art is exemplary only and

  should not be construed as limiting in any way the defenses that ALU will present in this case.

            31. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

  Nokia requests the declaration of the Court that one or more claims of the ’196 patent is invalid.



                                              JURY DEMAND

  Pursuant to Rule 38 of the Federal Rules of Civil Procedure, ALU respectfully demands a jury

  trial of all issues triable to a jury in this action.

                                          PRAYER FOR RELIEF

            WHEREFORE, ALU respectfully requests that the Court enter a Judgment and Order in

  its favor and against Plaintiff as follows:

            A. A judgment dismissing Plaintiff’s Complaint against ALU with prejudice;

            B. A judgment that Plaintiff take nothing by its Complaint in this action;

            C. A judgment that ALU has not infringed, either directly or indirectly, any valid and

  enforceable claim of the patents-in-suit;




  02091-00002/10613274.1                                  16
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 17 of 19 PageID #: 548



            D. A declaration that this case is exceptional case under 35 U.S.C. § 285 and an award to

  ALU of its reasonable costs and attorneys’ fees; and

            E. A declaration that ALU has not infringed and does not infringe any valid and

  enforceable claim of the patents-in-suit;

            F. A declaration that the claims of patents-in-suit are invalid;

            G. An order barring Traxcell and its officers, agents, servants, employees, attorneys, and

  others in active concert or participation with them from asserting infringement or instituting or

  continuing any legal action for infringement of the patents-in-suit against ALU or its suppliers,

  manufacturers, distributors, resellers of its products, customers, or end users of its products;

            H. Such other and further relief as this Court may deem just and proper.




  02091-00002/10613274.1                              17
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 18 of 19 PageID #: 549



  Dated: December 31, 2018

                                            Respectfully submitted,

                                             /s/ Michael E. Jones
                                             David A. Nelson
                                             Nathan Hamstra
                                             Marc Kaplan
                                             QUINN EMANUEL URQUHART
                                             & SULLIVAN, LLP
                                             191 N. Wacker Dr., Suite 2700
                                             Chicago, IL 60606
                                             (312) 705-7400
                                             (312) 705-7401 (Facsimile)
                                             davenelson@quinnemanuel.com
                                             nathanhamstra@quinnemanuel.com
                                             marckaplan@quinnemanuel.com

                                             Michael E. Jones
                                             Texas Bar No. 10929400
                                             mikejones@potterminton.com
                                             E. Glenn Thames, Jr.
                                             Texas Bar No. 00785097
                                             glennthames@potterminton.com
                                             Patrick C. Clutter
                                             Texas Bar No. 24036374
                                             patrickclutter@potterminton.com
                                             POTTER MINTON
                                             A PROFESSIONAL CORPORATION
                                             110 North College Avenue, Suite
                                             500
                                             Tyler, Texas 75702
                                             Tel: 903-597-8311
                                             Fax: 903-531-3937

                                             Attorneys for ALU (Predecessor in
                                             Interest to Nokia of America)




  02091-00002/10613274.1               18
Case 2:18-cv-00412-RWS-RSP Document 8 Filed 12/31/18 Page 19 of 19 PageID #: 550



                                  CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record who have consented to electronic service and are
  being served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-5(a)(3)
  on December 31, 2018.

                                                    /s/ Michael E. Jones
                                                    Michael E. Jones




  02091-00002/10613274.1                          19
